Citation Nr: 0218753	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  98-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
improved death pension benefits in the amount of 
$1,090.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to 
August 1945.  He died in October 1981.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a July 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (the Committee) in 
Detroit, Michigan which denied the appellant's request for 
a waiver of recovery of overpayment of improved death 
pension benefits in the amount of $3,375.00.  The Board 
first considered this issue in August 1999 and remanded 
the case to the RO for recalculation of the overpayment 
and readjudication of the appellant's waiver request.  The 
RO recalculated the amount of overpayment to be $1,090.00 
and issued a Supplemental Statement of the Case (SSOC) in 
June 2001 which denied the appellant's request for waiver 
based upon a finding of misrepresentation.  The RO has 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was awarded VA improved death pension 
benefits based only on her reported income.  The award 
notices informing her of her entitlement also informed her 
of the necessity of reporting any change in income.

2.  The appellant completed an Improved Pension 
Eligibility Verification Report in June 1994, reporting 
that she had not earned any wages in the past twelve 
months.
She completed an Improved Pension Eligibility Verification 
Report in April 1996, reporting that she had not earned 
wages in 1995.

3.  The appellant's failure to timely report the receipt 
of wages earned in 1994 resulted in an overpayment of 
improved pension benefits in the amount of $1,090.00.

4.  The appellant's failure to report wages earned in 1994 
did not arise from an intent to deceive VA. 

5.  The appellant was at fault in causing the overpayment; 
there was no fault on the part of VA in causing the 
overpayment.

6.  Recovery of the overpayment will cause the appellant 
undue hardship.

7.  Recovery of the overpayment would defeat the purpose 
of paying VA improved death pension benefits.

8.  The appellant will be unjustly enriched if a waiver of 
recovery of overpayment is granted.

9.  The appellant did not change her position to her own 
detriment in reliance upon VA improved death pension 
benefits.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, 
or bad faith on the part of the appellant in the creation 
of the overpayment.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).

2.  Recovery of an overpayment of improved death pension 
benefits in the amount of $1,090.00 would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking waiver of recovery of $1,090.00 
indebtedness to VA stemming from overpayment of improved 
death pension benefits.  She contends, in substance, that 
she mistakenly did not report wages she earned for the 
brief period of September 1994 to December 1994.  She also 
contends that recovery of the overpayment would result in 
undue financial hardship because her monthly expenses 
currently exceed her monthly income.

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  The Board 
will then analyze the relevant facts pertaining to the 
appellant's appeal in light of the controlling laws and 
regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant 
of the evidence needed to substantiate her claim and to 
assist her in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
appellant's claim.  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the law and regulation.  See, in general, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)] and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) [codified as amended at 38 C.F.R. § 3.159] 
(the VCAA).

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.

The RO informed the appellant of the evidence needed to 
halt a proposed termination of improved death pension 
benefits in a notice dated March 14, 1997.  In part, the 
RO informed the appellant that her pension benefits would 
be terminated effective as of February 1, 1994 due to the 
receipt of wages for 1994 and instructed her to submit any 
evidence indicating that pension benefits should not be 
terminated.  The appellant did not respond to this notice 
and on May 19, 1997, the appellant was given notice by the 
RO that pension benefits were adjusted effective February 
1, 1994.  This notice also informed the appellant of the 
evidence, documents, and procedures for obtaining waiver 
of recovery of overpayment.

The RO informed the appellant of the evidence needed to 
substantiate her request for waiver in a letter dated 
September 28, 2000.  At that time, the RO advised the 
appellant that the amount of overpayment of improved death 
pension benefits was $1,090.00, based on income earned and 
not reported during 1994.

The RO provided the appellant a statement of the case in 
February 1998, in which the appellant was informed of the 
criteria to be applied in determining whether recovery of 
overpayment was against equity and good conscience.  A 
supplemental statement of the case was provided to the 
appellant in June 2001.

The appellant's representative has reviewed the claims 
file and has not indicated that the appellant has any 
additional evidence to submit.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the appellant of the evidence needed to substantiate her 
claim.

The RO has obtained evidence concerning the appellant's 
monthly income and expenses from her in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship to her.  The appellant has cooperated 
in this effort.  The appellant has provided evidence as to 
why she did not report the receipt of wages in 1994, and 
why recovery of the overpayment should be waived.  It 
appears that all evidence pertinent to this case has been 
obtained.  The appellant has not indicated the existence 
of any other evidence that is relevant to her appeal.  The 
appellant and her representative have been accorded the 
opportunity to present evidence and argument and have done 
so. 

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had 
ample notice of what is required in her case.  Although 
the appellant did not exercise her right to present oral 
testimony before either an RO hearing officer and/or a 
member of the Board, she was afforded that opportunity to 
do so and declined.  Consequently, VA has satisfied its 
duties to inform and assist the appellant in this case.  
The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).
Relevant Law and Regulations

Pension eligibility

Improved death pension benefits are payable to the 
surviving spouse of each veteran of a period of war who 
met the disability and non-disability eligibility 
requirements.  The annual pension rate is reduced by the 
amount of the countable income received by the surviving 
spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  
In determining countable income, all payments of any kind 
and from any source shall be included unless specifically 
excluded under the provisions of 38 C.F.R. Section 3.272.  
See 38 C.F.R. § 3.271.  Wages earned are not excluded 
under the provisions of 38 C.F.R. Section 3.272.

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any 
law by VA when it is determined by a Committee that 
collection would be against equity and good conscience.  
The term "overpayment" refers only to those benefit 
payments made to a designated living payee or beneficiary 
in excess of the amount due or to which such payee or 
beneficiary is entitled.  See 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 
1.962, 1.963, 1.965.  In essence, "equity and good 
conscience" means fairness to both the appellant and to 
the government. "Equity and good conscience" involves a 
variety of elements.  The list of elements contained in 
the regulation is not, however, all inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular 
emphasis, however, is placed upon the elements of the 
fault of the debtor and undue hardship.  See 38 C.F.R. § 
1.965(a).

The elements to be considered pursuant to 38 C.F.R. 
Section 1.965 are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of 
faults.  Weighing fault of the debtor against VA fault.  
(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.  (4) Defeat the 
purpose.  Whether withholding of benefits or recovery 
would nullify the objective for which benefits were 
intended.  (5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right 
or incurrence of a legal obligation.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there 
is an approximate balance of evidence regarding the merits 
of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
Factual Background

In April 1992, the appellant filed an application for 
improved death pension benefits.  In connection with her 
application, she reported that her only source of income 
was a private pension.  In October 1992, she was advised 
that pension benefits had been granted.

In April 1993, the appellant submitted an Improved Pension 
Eligibility Verification Report indicating that she 
received income from a private pension and also that her 
dependent son had received Social Security Administration 
benefits.  Based on that report, VA advised the appellant 
that an overpayment in pension benefits had been created.  
In July 1994, however, recovery of the overpayment was 
waived as against equity and good conscience because the 
appellant's expenses were found to exceed her income.

The veteran was informed of her continuing eligibility for 
improved death pension benefits and the need to report any 
changes in family income in a notice dated April 12, 1994.  
On June 3, 1994, an Improved Pension Eligibility 
Verification Report was submitted by the appellant.  She 
marked the "NO" box following the question, "[d]id you 
receive wages or were you employed at any time during the 
past 12 months?"  The next Improved Pension Eligibility 
Verification Report submitted was received on April 12, 
1996.  On this form, the appellant marked the "NO" box 
following the question, "[d]id you receive wages or were 
you employed at any time during 1995?"

In June 1996, the appellant was notified that VA received 
a report that the amount of income received from the 
private pension source had increased approximately $16.00 
per month.  As a consequence, an overpayment in improved 
death pension benefits in the amount of $289.00 had 
resulted.  In August 1996, however, recovery of 
overpayment was waived as against equity and good 
conscience as the appellant's living expenses were found 
to exceed her income.

In March 1997, the appellant was notified that VA received 
a report that the appellant earned wages in the year 1994.  
She was advised that she had sixty days to submit evidence 
showing that an adjustment to her pension should not be 
made.  The appellant did not respond to that letter.  She 
was notified in May 1997 that her improved death pension 
benefits would be terminated because the unreported earned 
wages caused her annual income for 1994 to exceed VA 
limits.  

In June 1997, the appellant requested that the recovery of 
overpayment be waived.  In essence, she contended that she 
mistakenly did not report wages earned for the brief 
period of September to December 1994.  She also contended 
that recovery of the overpayment would result in undue 
financial hardship because her monthly expenses continue 
to exceed her monthly income.  The Committee issued a 
decision which was unfavorable to the appellant's claim in 
July 1997 based on evidence of willful misrepresentation 
of a material fact.  This appeal followed.  As noted in 
the Introduction, the Board remanded this case in August 
1999 so that the amount of the charged indebtedness could 
be recalculated.

A Financial Status Report submitted in February 2001 shows 
that the appellant receives $450.00 in monthly income and 
has $687.00 in monthly expenses.

In the June 2001 SSOC, the again denied the appellant's 
request for waiver of charges indebtedness to VA, now 
calculated as $1,090.00, based on its finding that she 
willfully misrepresented a material fact, namely that she 
earned income in 1994.  The RO took into consideration the 
fact that the appellant had been granted waivers of 
indebtedness on two occasions previously and concluded 
that she was aware of the need to report the income and 
that her not doing so was a deliberate act calculated to 
deceive VA.   
Analysis

The appellant does not dispute that her failure to report 
earned wages created an overpayment of VA improved death 
pension benefits.  However, she denies bad faith or 
misrepresentation in the creation of the indebtedness and 
in essence seeks waiver of the indebtedness based on 
financial hardship.   

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first 
be decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt 
is challenged, that issue must be developed before the 
issue of entitlement to a waiver of the debt can be 
considered.  VAOPGCPREC 6-98.

In the instant case, neither the appellant nor her 
representative has challenged the creation of the 
overpayment.  The statute and regulation require that VA 
improved death pension benefits be reduced by the amount 
of a surviving spouse's countable income.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.3, 3.23.  The Board has reviewed 
the overpayment and finds that its creation was valid.  As 
described above, the overpayment was due to the 
appellant's receipt of earned wages in addition to VA 
pension benefits.  The amount of the overpayment, as 
currently calculated in response to the Board's August 
1999 remand, appears to mirror exactly the amount of the 
excess pension benefits paid by VA.  Accordingly, the 
Board finds that the overpayment in the amount of 
$1,090.00 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or 
bad faith in the creation of the overpayment, waiver of 
the overpayment is automatically precluded, and further 
analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(b); see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  This concept 
parallels the "clean hands" doctrine familiar in equity 
cases: only if an appellant is free from all taint of 
fraud in connection with his claim for benefits may waiver 
on account of "equity and good conscience" be considered.  
See Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).

The Committee determined that the appellant willfully 
misrepresented her income, or lack thereof, in an attempt 
to deceive VA in order to maintain her eligibility for VA 
improved death pension benefits.  The RO specifically 
pointed to the appellant's knowledge of the need to report 
changes in income as evidenced by two prior waiver 
requests and to the fact that she did not respond to a 
March 1997 request for information as relevant facts in 
showing willful misrepresentation.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A claimant's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. 
Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

"Misrepresentation" is discussed in VA Office of General 
Counsel Opinion VAOPGC 4-85 (September 16, 1985).  In that 
opinion, it was held that there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact. The misrepresentation must be 
more than non-willful or mere inadvertence. 

The appellant asserts, through her representative, that 
she mistakenly did not report income received in 1994.  
The Improved Pension Eligibility Verification Report 
submitted in 1994 was dated in June, approximately three 
months prior to the appellant's employment, which began in 
September 1994.  The next Improved Pension Eligibility 
Verification Report submitted was in April 1996, and the 
question on the form only asked about income received in 
1995.  The reports submitted by the appellant accordingly 
reflect truthful answers to the questions posed.  This 
begs the question of whether the appellant had an 
affirmative duty to report the income earned in late 1994 
and whether failure to report such income constituted 
misrepresentation of a material fact.    

Although the evidence clearly indicates that the appellant 
was notified of the need to report any change in income, 
and of the effect that a change in income would have on 
her entitlement to pension benefits, there is no 
indication that she willfully attempted to deceive VA by 
failing to report earned income.  The evidence suggests 
that the appellant's error was more of omission rather 
than commission.

As pointed out by the RO Committee, the appellant had 
experienced two prior overpayments due to changes in 
income.  The Board does not necessarily agree with the 
Committee that under these circumstances failure to report 
earned income demonstrated an intent to deceive VA.  The 
circumstances under which the two prior overpayments were 
created were somewhat different.  The record shows that 
the first overpayment was the result of income received by 
the appellant's dependent.  Moreover, the appellant duly 
reported that as income in an Improved Pension Eligibility 
Verification Report submitted in April 1993.  The second 
overpayment occurred as a result of income from a private 
pension source being increased by a mere $16.02 per month.  
The third overpayment involved earned income.  In the 
absence of specific evidence that the appellant harbored 
an intent to conceal such income, the Board declines to 
draw such conclusion from the fact pattern here presented.  
It may have been that the appellant was confused, as she 
contends.

Additionally, the Committee has referred to the 
appellant's failure to respond to certain communications 
from VA, specifically a request for information dated in 
March 1997.  The March 1997 communication from VA was a 
notice to the appellant of the proposed change in pension 
benefits due to unreported income.  This notice only 
states that evidence must be submitted within sixty days.  
It did not request that any specific information be 
submitted by the appellant.  Crucially, failure to respond 
to the notice had no bearing on the creation of the 
indebtedness, which as discussed above had occurred 
several years previously.  The Board cannot find under 
such circumstances that the appellant's failure to respond 
to an inquiry from VA several years after the debt was 
created constitutes misrepresentation of a material fact. 

The Board observes in passing that the situation would be 
quite different if the appellant engaged in a pattern of 
"stonewalling" over the years.  This is not evident in 
this case, however.  The appellant has in fact 
communicated with VA over the 
years.

Given the evidence as outlined above, the Board finds that 
the appellant did not commit fraud, misrepresentation or 
bad faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.  Specifically, the appellant 
submitted truthful Improved Pension Eligibility 
Verification Reports.  Although she did not report income 
received over a three month period in 1994, the record 
does not show that in so doing she intended to take 
advantage of VA.

Waiver consideration

The Board will accordingly move on to consideration of the 
appellant's request for a waiver of the charged 
indebtedness.  

As an initial matter, when the Board addresses in a 
decision a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to 
this case, the Board concludes that the appellant will not 
be prejudiced by its review of the equity and good 
conscience standard.  The appellant was given notice of 
the law and regulations regarding the equity and good 
conscience, and she has in fact presented evidence as to 
the elements to be considered under that standard.  
Accordingly, the Board will proceed with its consideration 
of this matter.

The phrase "equity and good conscience" means arriving at 
a fair decision between the obligor and the government.  
In making this determination, consideration will be given 
to the following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic 
necessities.

4.  Defeat the purpose.  Whether recovery of the 
overpayment would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether 
reliance on the VA benefits resulted in relinquishment of 
a valuable right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of 
an act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, 
(February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the claimant's actions were those 
expected of a person exercising a high degree of care, 
with due regard for the claimant's contractual 
responsibility to the government.  The age, financial 
experience, and education of the claimant should also be 
considered in these determinations.  

A person who is a recipient of VA improved death pension 
benefits must notify VA of all circumstances which will 
affect her entitlement to receive the benefit being paid.  
As indicated above, there is no evidence that the 
appellant actually intended to take advantage of VA when 
she did not inform the RO of earned income in 1994.  
Although this may lead to a conclusion that bad faith did 
not exist, it does not absolve the appellant of fault.  
See Jordan v. Brown, 10 Vet. App. 171 (1997) [professed 
ignorance of the controlling regulation or the failure to 
read relevant notices does not alleviate fault].  Even if 
the appellant did not read the instructions from VA, 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991) [citing Fed. Crop Ins. Corp. v. Merrill, 
33 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947)].  

The overpayment occurred because the appellant failed to 
timely report a change in income.  The appellant's actions 
contributed to the creation of the overpayment.  She was, 
therefore, at fault in causing the overpayment.  

With respect to balancing of faults, the Board finds that 
VA was not at fault in creating the overpayment.  As 
discussed above, the RO notified the appellant concerning 
the impact of a change in income on her benefits and of 
the requirement that she report any such change.  When 
notified that the appellant had earned income in 1994, the 
RO reduced her improved death pension benefits 
expeditiously.  In weighing the fault of the appellant 
against the fault of VA, the Board finds that the 
appellant's actions were the cause of the overpayment.

The appellant contends that recovery of the overpayment 
should be waived because recovery would cause her undue 
financial hardship.  According to her Financial Status 
Report, her monthly expenses exceed her income by $237.00.  
Her monthly payments for basic necessities are more than 
her current monthly income in the form of pension benefits 
from a private source.  As such, recovery of the 
overpayment in monthly installments would deprive her of 
the necessities of daily living.  The Board observes in 
passing that the RO has applied the element of financial 
hardship in waiving the appellant's indebtedness on two 
previous occasions.

The purpose in paying VA improved death pension benefits 
is to provide surviving spouses of veterans who served 
during a period of war with a minimum income.  
The appellant continues to be eligible for improved death 
pension benefits.  Recovery of the overpayment would, 
therefore, defeat the purpose in paying pension benefits.

The failure to make restitution in this case will result 
in an unfair gain to the appellant.  Thus, she will be 
unjustly enriched if a waiver is granted.

The appellant's reliance on VA benefits has not resulted 
in relinquishment of a valuable right or the incurrence of 
a legal obligation.  As such, there is no evidence of the 
appellant changing her position to her own detriment.

The Board has not identified any other factor which should 
be considered in evaluating the appellant's claim for 
waiver, and the appellant and her representative have 
pointed to none.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the 
overpayment is against equity and good conscience, the 
Board finds that waiver should be granted based on 
financial hardship.  Even though the debt was created due 
to the fault of the appellant and granting a waiver would 
allow the appellant to be unjustly enriched, defeating the 
purpose of paying VA pension benefits and creating an 
undue hardship outweigh those factors.  Accordingly, the 
appellant's request for waiver of recovery of overpayment 
in the amount of $1,090.00 is granted. 


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $1,090.00 is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

